Citation Nr: 0625932	
Decision Date: 08/21/06    Archive Date: 08/31/06	

DOCKET NO.  05-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to 
include as a result of exposure to Agent Orange.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  He served in Vietnam from February 1967 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in San Diego, California, that denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  VA has informed the veteran what is necessary to 
substantiate his claims and has assisted him in developing 
such evidence.

2.  PTSD is not currently shown.

3.  It is not shown that the veteran had hypertension during 
service or for years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  The criteria for entitlement to service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2005), imposes obligations on VA in terms of 
its duties to notify and assist claimants in the development 
of their claims.

Upon receipt of a complete or essentially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that a claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 C.F.R. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  As previously indicated by the 
Court, those five elements include:  (1) Veteran's status; 
(2) the existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) the degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claims, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

A review of the evidence of record shows that the veteran was 
sent letters with regard to the issues at hand in July 2003, 
September 2003, and again in June 2005.  In the 2005 
communication, he was specifically told that "if you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  He was informed what types of 
evidence were needed from him and he was told how he could 
help VA and how VA could help him.  He was further informed 
exactly what the evidence had to show to establish service 
connection.  In an August 2005 statement, he indicated that 
he had read the supplemental statement of the case dated in 
August 2005 and wanted to continue his appeal to the Board.  
He initialed the statement that he wanted his case sent to 
the Board "without delay because I have no further evidence 
to submit or for you to consider."  The record shows he was 
also scheduled for a hearing before a Veterans Law Judge in 
Washington, D.C. in October 2005.  However, for whatever 
reason, he failed to report.  Accordingly, the Board finds 
that the veteran has been given ample opportunity to provide 
information and evidence, but for the most part has failed to 
do so.

With regard to assistance, the veteran's service medical and 
personnel records have been obtained.  In view of the 
circumstances of this case, additional efforts to assist or 
notify the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA without benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.).  VA has satisfied its duties to 
inform and assist the veteran at every stage in this case.  
Therefore, he is not prejudiced as a result of the Board 
proceeding to a discussion of the merits of the claim at this 
time.

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including hypertension, 
are manifest to a compensable degree of 10 percent or more 
within the first year following separation from service, 
service connection will be rebuttably presumed for the 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence of a disability or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and a current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

Service Connection for PTSD

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor or 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

All of the above notwithstanding, the fact that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from the condition or 
injury in order for service connection to be granted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A review of the evidence in this case does not contain 
competent evidence of a current diagnosis of PTSD.  The Board 
recognizes that the veteran served in Vietnam from February 
to September 1967.  His personnel records show that he was a 
Quartermaster Supply Specialist with the 5th Light Equipment 
Maintenance Company during the entire time frame.  There is 
no indication in the personnel records that he received any 
combat-related medals or decorations.

The Board is cognizant of the veteran's statements to the 
effect that he is entitled to service connection for PTSD.  
However, where the determinative issue involves medical 
causation or medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for PTSD.

Service Connection for Hypertension

With regard to hypertension, there is no competent evidence 
of record which establishes, or even suggests, an etiological 
relationship between service and any current hypertension, if 
indeed present.  The record is without reference to readings 
associated with hypertension for years following service 
discharge.

The veteran is capable of providing evidence such as giving a 
history of high blood pressure readings.  However, as noted 
above, a lay person is not qualified to opine on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
case, the veteran has not submitted or identified any medical 
opinion or other medical evidence regarding an etiological 
relationship to service that supports his claim.  The 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has hypertension related to service under any theory.  

The Board notes that with regard to the claim that the 
veteran has hypertension secondary to Agent Orange exposure 
in Vietnam, aside from the fact that hypertension has not 
been definitively diagnosed, the Secretary of VA has 
published a list of specific conditions for which a 
presumption of service connection based on exposure to 
herbicides is specifically not warranted.  These include 
circulatory disorders (such as hypertension) and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59, 232-59, 243 (1999).  In this 
case, the presumption of exposure to herbicides is applicable 
because the veteran served in Vietnam.  However, hypertension 
is not subject to presumptive service connection on an Agent 
Orange basis.  38 C.F.R. §§ 3.307, 3.309.  The Board 
therefore concludes, that based on the medical evidence of 
record and the regulatory provisions, the veteran is not 
entitled to service connection for hypertension under any 
theory, if present.


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


